In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00045-CV



               QUAN M. LACY, Appellant

                           V.

             WILLIAM HULL, JR., Appellee




          On Appeal from the 89th District Court
                  Wichita County, Texas
           Trial Court No. DC89-CV2021-0605




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

        Quan M. Lacy filed a timely pro se notice of appeal on April 13, 2021.1 The clerk’s

record was filed on May 25, 2021. The original deadline for Lacy’s appellate brief was June 24,

2021. When Lacy failed to meet the original deadline for filing his brief, we advised him that his

brief was late and extended the briefing deadline until July 28, 2021. At Lacy’s request, this

Court further extended the deadline for filing his appellate brief until August 27, 2021.

        On August 26, 2021, we received a document that purported to be Lacy’s appellate brief.

On August 30, 2021, we sent Lacy a letter explaining that, for numerous reasons, the document

we received was inadequate to serve as a brief because it did not meet the requirements of Rule

38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. In our letter, we

provided Lacy with a detailed explanation of why the document he provided to this Court failed

to comply with Rule 38.1. We informed Lacy that, if he did not file a brief that complied with

Rule 38.1 by September 30, 2021, this Court could dismiss the appeal.

        On September 27, 2021, Lacy provided this Court with a second document that we

construed as a revised brief. That document also failed to comply with the requirements of Rule

38.1. Because Lacy has failed to provide this Court with a brief meeting the requirements of

Rule 38.1, Lacy’s appeal is ripe for dismissal.2



1
 Originally appealed to the Second Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to Section 73.001 of the Texas Government Code. See TEX. GOV’T CODE ANN. § 73.001. We are
unaware of any conflict between precedent of the Second Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.
2
 Having provided Lacy with ample opportunity to file a proper brief in this matter, we are disinclined to provide
Lacy with further direction on how to file a brief that complies with Rule 38.1 of the Texas Rules of Appellate
                                                       2
        Pursuant to Rules 38.8 and 42.3 of the Texas Rules of Appellate Procedure, we dismiss

this appeal for want of prosecution. See TEX. R. APP. P. 38.8, 42.3; see also Running v. City of

Athens, No. 12-18-00047-CV, 2018 WL 2326775, at *1 (Tex. App.—Tyler, May 23, 2018, no

pet.) (mem. op.) (per curiam).



                                                      Josh R. Morriss, III
                                                      Chief Justice



Date Submitted:         October 12, 2021
Date Decided:           October 13, 2021




Procedure. Moreover, we do not have the opposing party’s brief and, therefore, cannot affirm upon that brief
without examining the record. See TEX. R. APP. P. 38.8(a)(3).
                                                     3